DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 4, 11, and 15-18 made on 05/23/2022 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(b) for claim 18 made on 05/23/2022 has been considered and the rejection under 112(b) to the claim is withdrawn.
In view of the proposed amendments and arguments filed 07/20/2022, the Examiner contacted the Applicant to discuss an alternative proposed amendment to overcome the previous rejection to claim(s) 1-20 under 35 U.S.C. 103 and to place the case in condition for allowance. Therefore, the proposed amendments filed 07/20/2022 are not entered.
On 07/29/2022, Examiner contacted the Applicant and requested correction for Fig. 2B and specification at pg. 16 ll. 7-8. Applicant’s corrections to the figure and the specification, filed 08/02/2022, have been considered and the objections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an E-mail exchange with Yaakov Schatz (Reg. # 44,320) on 08/02/2022.

The application has been amended as follows: 

1.	(Currently amended) A network element, comprising:
multiple ports, configured to transmit and receive packets over a network;
a packet classifier, configured to:
receive a corpus of rules and a plurality of Rule Patterns (RPs), wherein each RP corresponds to a subset of the rules and specifies positions of unmasked packet-header bits to be matched by the rules in the subset;
define, in a Random-Access Memory (RAM), multiple memory regions that are read sequentially one after another;
store, in the multiple memory regions, a first grouping of the RPs into Extended RPs (ERPs), each ERP defining a superset of the unmasked bits in the RPs associated therewith, and each ERP including multiple RPs;
receive packets, and match each packet to one or more of the rules by accessing the ERPs in the RAM; 
estimate, for each RP from among at least some of the RPs, a respective number of the received packets that match the RP; and 
adaptively modify (i) the first grouping of the RPs into the ERPs responsive to the estimated numbers of received packets of the RPs[[;]] and (ii) allocation of the ERPs to the memory regions, by:
building a new ERP from RPs having an estimated number of received packets that is greater than the estimated number of received packets of the ERPs in the first grouping;
forming a second grouping of the RPs into ERPs, which includes the new ERP;
sorting the ERPs of the second grouping according to accumulated numbers of the received packets that match the RPs in the ERP; and
allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions; and
a packet handler, configured to apply actions to the packets depending on matching of the packets to the rules.
2. 	(Previously presented) The network element according to claim 17, wherein the packet classifier is configured to increment the counter values in response to received packets that match the RPs corresponding to the counter values, and to modify the grouping of the RPs into the ERPs based on the incremented counter values.
3. 	(Original) The network element according to claim 1, wherein, in performing a given modification of the grouping of the RPs, the packet classifier is configured to reduce an average number of times the RAM is read per packet.
4. 	(Previously presented) The network element according to claim 1, wherein, in performing a given modification of the allocation of the ERPs to the memory regions, the packet classifier is configured to reduce an average number of times the RAM is read per packet.
5. 	(Previously presented) The network element according to claim 17, wherein the packet classifier is configured to modify the grouping of the RPs by finding, for a given region of the RAM, an RP grouping that corresponds to a highest aggregate number of the counter values and still fits within the given region.
6.	(Previously presented) The network element according to claim 17, wherein the packet classifier is configured to periodically reset the multiple counter values.
7.	(Previously presented) The network element according to claim 1, further comprising a Ternary-Content-Addressable Memory (TCAM) that is configured to hold, at least temporarily, a subset of the rules, wherein the packet classifier is configured to match a received packet to the rules stored in the TCAM upon failing to find a successful match in the RAM.
8.	(Currently amended) A method, comprising:
in a network element that transmits and receives packets over a network, receiving a corpus of rules and a plurality of Rule Patterns (RPs), wherein each RP corresponds to a subset of the rules and specifies positions of unmasked packet-header bits to be matched by the rules in the subset;
defining, multiple memory regions that are read sequentially one after another;
storing, in the multiple memory regions, a first grouping of the RPs into Extended RPs (ERPs), each ERP defining a superset of the unmasked bits in the RPs associated therewith, and each ERP including multiple RPs;
receiving packets, and matching each packet to one or more of the rules by accessing the ERPs in the RAM; 
estimating, for each RP from among at least some of the RPs, a respective number of the received packets that match the RP;
adaptively modifying (i) the first grouping of the RPs into the ERPs responsive to the estimated numbers of received packets of the RPs[[;]] and (ii) allocation of the ERPs to the memory regions, by:
building a new ERP from RPs having an estimated number of received packets that is greater than the estimated number of received packets of the ERPs in the first grouping;
forming a second grouping of the RPs into ERPs, which includes the new ERP;
sorting the ERPs of the second grouping according to accumulated numbers of the received packets that match the RPs in the ERP; and
allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions; and
applying actions to the packets depending on matching of the packets to the rules.
9. 	(Previously presented) The method according to claim 18, wherein determining the counter values comprises incrementing the counter values in response to received packets that match the RPs corresponding to the counter values, and wherein modifying the grouping comprises modifying the grouping of the RPs into the ERPs based on the incremented counter values.
10. 	(Original) The method according to claim 8, wherein performing a given modification of the grouping of the RPs comprises reducing an average number of times the RAM is read per packet.
11. 	(Previously presented) The method according to claim 8, wherein performing a given modification of the allocation of the ERPs to the memory regions comprises reducing an average number of times the RAM is read per packet.
12. 	(Previously presented) The method according to claim 18, wherein modifying the grouping comprises finding, for a given region of the RAM, an RP grouping that corresponds to a highest aggregate number of the counter values and still fits within the given region.
13.	(Previously presented) The method according to claim 18, wherein determining the counter values comprises periodically resetting the multiple counter values.
14.	(Original) The method according to claim 8, further comprising storing in a Ternary-Content-Addressable Memory (TCAM), at least temporarily, a subset of the rules, and matching a received packet to the rules stored in the TCAM upon failing to find a successful match in the RAM.
15. 	(Previously presented) The network element according to claim 17, wherein, in adaptively modifying the allocation of the ERPs to the memory regions, the packet classifier is configured to move a given ERP from one of the memory regions to another of the memory regions based on at least some of the counter values. 
16. 	(Previously presented) The method according to claim 18, wherein adaptively modifying the allocation of the ERPs to the memory regions comprises moving a given ERP from one of the memory regions to another of the memory regions based on at least some of the counter values. 
17.	(Previously presented) The network element according to claim 1, wherein the packet classifier is configured to determine multiple counter values, wherein each counter value corresponds to a respective RP and is indicative of the respective number of the received packets that match the RP, and to adaptively modify the grouping of the RPs, and the allocation of the ERPs to the memory regions, depending on the counter values.
18.	(Previously presented) The method according to claim 8, wherein adaptively modifying the grouping of the RPs, and the allocation of the ERPs to the memory regions, comprises determining multiple counter values, wherein each counter value corresponds to a respective RP and is indicative of the respective number of the received packets that match the RP, and adaptively modifying the grouping of the RPs, and the allocation of the ERPs to the memory regions, depending on the counter values.
19-20.	(Cancelled) 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments modified via examiner’s amendment, i.e., “adaptively modify (i) the first grouping of the RPs into the ERPs responsive to the estimated numbers of received packets of the RPs and (ii) allocation of the ERPs to the memory regions, by: building a new ERP from RPs having an estimated number of received packets that is greater than the estimated number of received packets of the ERPs in the first grouping; forming a second grouping of the RPs into ERPs, which includes the new ERP; sorting the ERPs of the second grouping according to accumulated numbers of the received packets that match the RPs in the ERP; and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions” (claim 1 and similar claim 8), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Levy et al. (US 2017/0052731 A1) (previously cited), which is directed to Efficient lookup of tcam-like rules in ram; and teaches a network element 20 has multiple ports 22 to forward data packets 26, a decision logic 24 to perform classification, and a processor to receive a corpus of rules comprising RPs. Each RP corresponds to a large number of actual rules which share a pattern of unmasked bits. Different RPs have different unmasked bit positions and a set of rules are matched with a classification key from a received packet including contents of a header. The network element 20 further has an SRAM 32 storing a matching database that contains a set of rule entries. For example, the SRAM 32 stores eRPs that include multiple grouped RPs, where any RP of an eRP is a superset of unmasked bits in the eRP. The decision logic 24 receives packets 26, extracts a classification key from each packet 26, and matches the key against a set of rule entries stored in SRAM 32. Data items of arrived data packets are extracted for classification keys to match with rule entries corresponding to rules that are associated with RPs. The rule entries are computed from eRPs comprising grouped RPs. A frequency of occurrence of different patterns among classification keys are determined and grouped RPs are grouped into any existing eRPs based on changes to the rules for packet classification by extracting a new RP. The decision logic 24 performs other actions on the packets based on when a key is found to match one of the rule entries, wherein the actions are stored in an action list 34 that includes actions, such as encapsulation, decapsulation, security filtering, and/or quality of service functions. (Figs. 1-2, [0033], [0036], [0041]-[0044], [0047], [0049]-[0050], [0053]-[0054], [0064], [0069]-[0070]); and 
Krishnan et al. (US 2003/0051165 A1) (previously cited), which is directed to Adaptive re-ordering of data packet filter rules; and teaches a firewall 104 comprises a data memory 220 including rules 222, where the rules 222 are sequentially ordered based on their sequence number. The new rules may be added and/or deleted and/or re-ordered based on whether a rule is likely to match with data packets. The adaptive re-order includes moving rules having a higher match counts in an earlier rule order, where the count is the number of times each rule matches a received data packet. (Fig. 2, [0009], [0021], [0024], [0026], [0030]-[0031]); and 
Nishidai et al. (US 5,537,514 A) (previously cited), which is directed to Method of rearranging and method of coding fuzzy reasoning rules, and method of fuzzy reasoning processing in accordance with said rules; and teaches a method to count the frequencies of appearance of each antecedent propositions where some propositions appear more frequently than others and where each count of frequency of appearance correspond to an antecedent proposition of rule. The method further includes forming multiple groups consisting of rules based on the frequency of appearances of subrules. A group of rules is formed based on the frequency of appearances of rules/subrules. The multiple groups consist of rules are stored in a rule memory where different memory regions comprise different rules when the CPU rearrange rules. (Fig. 3, col. 2 ll. 7-31, col. 3 ll. 55-61, col. 4 ll. 49-56); and
Levy et al. (US 2019/0036821 A1) (previously cited), which is directed to Efficient caching of TCAM rules in RAM; and teaches ordering of tables that may be set based on matches and a search order is changed dynamically. The tables are RP tables but may also be referred to as eRP. The order of tables starts with the most frequent matches between classification keys and the tables, wherein the classification keys are extracted from received data packets. ([0028], [0042]-[0044]); and
Wang et al. (US 2019/0042304 A1) (previously cited), which is directed to [ice] architecture and mechanisms to accelerate tuple-space search with integrated gpu; and teaches an approach to accelerate a search with an integrated GPUs. The GPUs uses a two hit count histogram bars are used for each sub-table of each workgroup where the hit count values are determined over time. Each hit count value corresponds to a sub-table that includes a rule and is incremented for each type match with the rule in the sub-table for each packet. Each sub-table has one or more rules with a same wildcard pattern. Each workgroup comprises of sub-tables where each sub-tables that include a rule are updated/re-sorted based on current count values. (Figs. 4a-c, [0033], [0051], [0054]). 

Neither Levy ‘731 nor Krishnan, Nishidai, Levy ‘821, or Wang, taken alone or in any reasonable combination, teach the claims as amended, i.e., “adaptively modify (i) the first grouping of the RPs into the ERPs responsive to the estimated numbers of received packets of the RPs and (ii) allocation of the ERPs to the memory regions, by: building a new ERP from RPs having an estimated number of received packets that is greater than the estimated number of received packets of the ERPs in the first grouping; forming a second grouping of the RPs into ERPs, which includes the new ERP; sorting the ERPs of the second grouping according to accumulated numbers of the received packets that match the RPs in the ERP; and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions” (claim 1 and similar claim 8), in conjunction with other limitations recited in the claims.
	Therefore claims 1-18 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478